DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 9739870 B1) in view of Morchon et al. (US 2017/0221394 A1).
As to claim 2, Beckman discloses an apparatus/drone/method comprising: one or more memories (Fig. 7, memory 720); and circuitry (Fig. 7, processor 702) which, in operation, obtains flight state information (Col. 9, lines 54-60) regarding a flight state of 
As to claim 3, Morchon further teaches wherein the light emitter includes a first light emitter (para. 0080, light bean 525) and a second light emitter (para. 0013-0014, 0078, light beam 526), and wherein the circuitry obtains gravity information indicating a .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beckman and Morchon, as applied to claim 2, further in view of Ahn (US 2016/0030819A1).
As to claim 1, Morchon further teaches wherein the circuitry obtains wind direction information indicating a wind direction around the drone and determines the wind direction around the drone (para. 0049 and 0069). Morchon does not explicitly teach the wind direction around the drone as the direction in which the light emitter emits light. However, Ahn teaches the light emitter emits light in the wind direction (para. 0046-0048). Therefore, given the teaching of Ahn, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognized the desirability and advantages of modifying Beckman and Morchon with Ahn's teaching of using a light emitter on the done to emit light in wind direction, to indicate the wind direction to the operator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL FREJD/
Primary Examiner, Art Unit 3661
CE LI . LI
Examiner, Art Unit 3661